DÉCOR PRODUCTS INTERNATIONAL, INC. No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China To: Securities and Exchange Commission VIA EDGAR November 17, 2009 Re:Décor Products International Inc. Item 4.01 Form 8-K Filed November 5, 2009 File No. 000-53272 Dear Larry Spirgel: We have filed on EDGAR Amendment No. 1 to our Form 8-K filed on November 5, 2009. Below are the responses to your comments. We hope our answers will assist in your review. Please do not hesitate to contact us with any questions. Form 8-K Item 1. We note you state there were no disagreements with the former accountants which if not resolved to their satisfaction “would have caused it to make reference to the subject matter of the disagreement in connection with its report on these financial statements for those periods.” Your disclosure is not consistent with the requirements of Item 304(a)(1)(iv) of Regulation S-K. Please revise your representation to state, if true, during the years ended December 31, 2008 and 2007 and through the dismissal date, there were no disagreements with your former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of your former accountant, would have caused them to make reference to the subject matter of the disagreement in connection with its report. Response: We have revised our filing to meet the requirements of Item 304(a)(1)(iv) of Regulation S-K for the two most recent fiscal years and subsequent interim period through the dismissal date.Specifically: The Registrant and Traci J. Anderson, CPA have not, during the years ended December 31, 2008 and 2007, and subsequent interim period through October 29, 2009, had any disagreement on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to Traci J.
